Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 1 of 49




                    EXHIBIT
                       5
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 2 of 49



                                                                                  ORIGINAL FILED
  STATE OF NEW YORK
  SUPREME COURT: COUNTY OP NIAGARA                                                   FEB 0 7 2014
                                                                                      WAYNE FARROW
                                                                                   NIAGARA 00IPM ain
  JOANN ABBO-BRADLEY, Individually and as
  Parent and Natural Guardian of
  DYLAN J. BRADLEY, TREVOR A. BRADLEY
  and CHASE Q. BRADLEY, Infants;
  ZACHARY and MELANIE HERR,
  Individually and as Parent and Natural Guardian
  of COLETON HERR and HEATHER HERR, Infants;
  NATHAN E. and ELENA KORSON,
  Individually and as Parent and Natural Guardian of                ORDER
  LOGAN J. KORSON, an Infant,

                        Plaintiffs,                            Index No. 146816

                 v.

  CITY OF NIAGARA FALLS; NIAGARA FALLS
  WATER BOARD; GLENN SPRINGS HOLDINGS, INC.;
  CONESTOGA-ROVERS & ASSOCIATES;
  CECOS INTERNATIONAL, INC.; EDWARD S. ROBERTS;
  GROSS PHC LLC; KANDEY COMPANY, INC.;
  MILLER SPRINGS REMEDIATION MANAGEMENT, INC.;
  OCCIDENTAL PETROLEUM CORPORATION (HOOKER),
  Individually and as Successor in Interest to
  Hooker Chemicals and Plastics Corporation;
  OXY, INC., f/k/a OCCIDENTAL CHEMICAL CORPORATION,
  Individually and as Successor in Interest to
  Hooker Chemicals and Plastics Corporation;
  OP-TECH ENVIRONMENTAL SERVICES;
  ROY'S PLUMBING, INC.; SCOTT LAWN YARD, INC.;
  and SEVENSON ENVIRONMENTAL SERVICES, INC.,

                        Defendants.


                 WHEREAS, defendants Glenn Springs Holdings, Inc. ("GSH"), Miller Springs

  Remediation Management, Inc. ("MSRM"), and Occidental Chemical Corporation ("OCC"),

  have moved this Court, pursuant to N.Y. C.P.L.R. § 3211(a)(7), for an Order dismissing

  plaintiffs' Amended Complaint, dated March 26, 2013, on grounds that the pleading fails to state

  a cause of action in compliance with the pleading requirements of N.Y. C.P.L.R. §§ 3013 and

  3016(b); and



  {00015908}
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 3 of 49




                 WHEREAS, defendant City of Niagara Falls (the "City") has moved this Court,

  pursuant to N.Y. C.P.L.R. § 3211(a)(7), for an Order dismissing plaintiffs' Amended Complaint,

  dated March 26, 2013, on grounds that the pleading fails to state a cause of action in compliance

  with the pleading requirements of N.Y. C.P.L.R. §§ 3013 and 3016(h); and

                 WHEREAS, defendant Op-Tech Environmental Services ("Op-Tech") has moved

  this Court, pursuant to N.Y. C.P.L.R. § 3211(a)(7), for an Order dismissing plaintiffs' Amended

  Complaint, dated March 26, 2013, on grounds that the pleading fails to state a cause of action in

  compliance with the pleading requirements of N.Y. C.P.L.R. §§ 3013 and 3016(b); and

                 WHEREAS, defendant Scott Law Yard, Inc. ("Scott") has moved this Court,

  pursuant to N.Y. C.P.L.R. § 3211(a)(7), for an Order dismissing plaintiffs' Amended Complaint,

  dated March 26, 2013, on grounds that the pleading fails to state a cause of action in compliance

  with the pleading requirements of N.Y. C.P.L.R. §§ 3013 and 3016(b); and

                 WHEREAS, defendant Gross PHC LLC ("Gross") has moved this Court,

  pursuant to N.Y. C.P.L.R. § 3211(a)(7), for an Order dismissing plaintiffs' Amended Complaint,

  dated March 26, 2013, on grounds that the pleading fails to state a cause of action in compliance

  with the pleading requirements of N.Y. C.P.L.R. §§ 3013 and 3016(b); and

                 WHEREAS, defendant Sevenson Environmental Services ("Sevenson") has

  moved this Court, pursuant to N.Y. C.P.L.R. § 3211(a)(7), for an Order dismissing plaintiffs'

  Amended Complaint, dated March 26, 2013, on grounds that the pleading fails to state a cause of

  action in compliance with the pleading requirements of N.Y. C.P.L.R. §§ 3013 and 3016(b); and

                 WHEREAS, defendant Roy's Plumbing, Inc. ("Roy's") has moved this Court,

  pursuant to N.Y. C.P.L.R § 3211(aX7), for an Order dismissing plaintiffs' Amended Complaint,




  {00015908}
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 4 of 49




  dated March 26, 2013, on grounds that the pleading fails to state a cause of action in compliance

  with the pleading requirements of N.Y. C.P.L.R. §§ 3013 and 3016(6); and

                      WHEREAS, a portion of the foregoing motions was decided at a Special Term of

  the Supreme Court, County of Niagara, in the City of Lockport, New York, on December 16,

  2013, and the remainder of the motions was reserved for future decision or other action.

                      NOW, upon consideration of all papers, pleadings, and materials submitted by the

  parties, as well as all arguments presented at the hearing on the motions, it is hereby

                      ORDERED, that:

                      1.     The motions of OSH, MSRM, OCC, the City, Op-Tech, Scott, Gross,

  Sevenson and Roy's are granted, to the extent that the Tenth Cause of Action in the Amended

  Complaint, entitled "Loss of Companionship Services" is dismissed and should be struck from

  the Amended Complaint; and,

                      2,     Plaintiffs shall have thirty (30) days from the date of the above-referenced

  hearing to file a Second Amended Complaint that addresses the remaining issues raised by

  Defendants in their motions to dismiss. Accordingly, a decision of the Court with respect to all

  other aspects of the motions is hereby reserved and those motions are hereby held in abeyance,

  pending a further written decision of the Court or action by t6          es.


                                                           Hon. Richard C. Kloch, Sr., A.J.S,C.



  ENTERED:
                      GRANTED
  Doe #XX-XXXXXXX.1
                               JAN 2 9 2014

                                NICOLE KC   G
                                 COURT



  {00015908}
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 5 of 49




  STATE OF NEW YORK
  SUPREME COURT . COUNTY OF NIAGARA
                                                                                      ORIGINAL FILED
  JOANN ABBO-BRADLEY, Individually and as                                               FEB 0 7 20n
  Parent and Natural Guardian of                                                       WAYNE F.16110W
  DYLAN J. BRADLEY, TREVOR A. BRADLEY                                                 Wan COMITY CUM
  and CHASE Q. BRADLEY, Infants;
  ZACHARY and MELANIE HERB,
  Individually and as Parent and Natural Guardian
  of COLETON HERR and HEATHER HERR, Infants;
  NATHAN E. and ELENA KORSON,
  Individually and as Parent and Natural Guardian of                ORDER
  LOGAN J. KORSON, an Infant,

                        Plaintiffs,                             IndexNo. 146816

                 v.

  CITY OF NIAGARA FALLS; NIAGARA FALLS
  WATER BOARD; GLENN SPRINGS HOLDINGS, INC.;
  CONESTOGA-ROVERS & ASSOCIATES;
  CECOS INTERNATIONAL, INC.; EDWARD S. ROBERTS;
  GROSS PHC LLC; ICANDEY COMPANY, INC.;        .
  MILLER SPRINGS REMEDIATION MANAGEMENT, INC.;
  OCCIDENTAL PETROLEUM CORPORATION (HOOKER),
  Individually and as Successor in Interest to
  Hooker Chemicals and Plastics Corporation;
  OXY, INC., f/k/a OCCIDENTAL CHEMICAL CORPORATION,
  Individually and as Successor in Interest to
  Hooker Chemicals and Plastics Corporation;
  OP-TECH ENVIRONMENTAL SERVICES;
  ROY'S PLUMBING, INC.; SCOTT LAWN YARD, INC.;
  and SEVENSON ENVIRONMENTAL SERVICES, INC.,

                        Defendants.


                 WHEREAS, defendants Glenn Springs Holdings, Inc. ("GSH"), Miller Springs

  Remediation Management, Inc. ("MSRM"), and Occidental Chemical Corporation ("OCC"),

  joined by defendants Cecos International, Inc. ("Cecos"), Sevenson Environmental Services, Inc.

  ("Swenson"), Scott LavSiyard, Inc. ("Scott"), and Op-Tech Environmental Services ("Op-

  Tech"), have moved this Court pursuant to N.Y. C.P.I.„R. § 3211(a)(10), for an Order dismissing

  plaintiffs' request for an abatement order in the Amended Complaint, dated March 26, 2013, on
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 6 of 49




  grounds that the United States Environmental Protection Agency is a necessary party that is not

  subject to this Court's jurisdiction. The motion was heard and decided during a Special Term of

  the Supreme Court, County of-Sete, at the Niagara County Courthouse in the City of Lockport,

  New York, on December 16, 2013.

                      NOW, upon consideration of all the papers, pleadings, and material submitted by

  the parties, as well as all arguments presented at the hearing on the motion, it is hereby

                      ORDERED, that:

                      1.     The motion of GSH, MSRM, and OCC (joined by Cecos, Sevenson, Scott,

  and Op-Tech) is granted; and,

                      2.     Plaintiffs' request for an abatement order is dismissed.




                                                           Hon. Richard C. Kloch, Sr., A.J.S.C.



  ENTERED:
                           GRANTED
                                   JAN 2 9 2014
  Doc N01-274(516.1
                                       A a
                                    NICOLE SCHle24(
                                    COURT CLENK
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 7 of 49




    1    STATE OF NEW YORK   :     COUNTY OF NIAGARA
         SUPREME COURT
    2
         JOANN ABBO-BRADLEY, Individually and as Parent and
    3    Natural Guardian of DYLAN J. BRADLEY,
         TREVOR A. BRADLEY and CHASE Q. BRADLEY, infants;
    4    ZACHARY AND MELANIE HERR, Individually and as
         Parent and Natural Guardian of COLETON HERR and
    5    HEATHER HERR, infants;
         NATHAN E. AND ELENA KORSON, Individually and as Parent
    6    and Natural Guardian of LOGAN J. KORSON, infant,
                             Plaintiffs,
    7
                   -vs-                   INDEX # 146816
    8
         CITY OF NIAGARA FALLS;
         NIAGARA FALLS WATER BOARD;
         GLENN SPRINGS HOLDINGS, INC.;
    10   CONESTOGA-ROVERS and ASSOCIATES;
         CECOS INTERNATIONAL, INC.;
    11   EDWARD S. ROBERTS;
         GROSS PHC LLC;
    12   KANDEY COMPANY, INC.;
         MILLER SPRINGS REMEDIATION MANAGEMENT, INC.;
    13   OCCIDENTAL PETROLEUM CORPORATION (HOOKER),
         Individually and as Successor in Interest
    14   to Hooker Chemicals and Plastics Corporation;
         CXY, INC., f/k/a OCCIDENTAL CHEMICAL CORPORATION,
    15   Individually and as Successor in Interest
         to Hooker Chemicals and Plastics Corporation;
    16   OP-TECH ENVIRONMENTAL SERVICES;
         ROY'S PLUMBING, INC.;
    17   SCOTT LAWN YARD, INC.;
         and SEVENSON ENVIRONMENTAL SERVICES, INC.,
    18                       Defendants.

    19                           175 Hawley Street
                                 Lockport, New York
    20                           December 16, 2013

    21   B E F 0 R E:
                          HONORABLE RICHARD C. KLOCH, SR.
    22                    Acting Supreme Court Justice

    23

    24

    25



                                   LISA A. MULLANE
                           OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 8 of 49
                                                                  2

    1   APPEARANCE         S:

    2                 WILLIAM H. MACK, ESQ.,
                      Appearing for the Plaintiffs.
    3
                      PAUL BARR, ESQ.,
    4                 Appearing for the Plaintiffs.

    5                 CHRISTEN CIVILETTO MORRIS, ESQ.,
                      Appearing for the Plaintiffs.
   6
                      KEVIN M. HOGAN, ESQ.,
   7                  DOUGLAS E. FLEMING, III, ESQ.,
                      ANTHONY L. YOUNG, ESQ.,
   8                  and SHEILA BIRNBAUM, ESQ.,
                      Appearing for Defendants GSH, MSRM,
   9                  Occidental Petroleum Corporation and Oxy, Inc.

  10                  DOUGLAS JANESE, ESQ.,
                      and THOMAS O'DONNELL, ESQ.,
   11                 Appearing for Defendant City of Niagara Falls.

  12                  JEFFREY F. BAASE, ESQ.,
                      Appearing for. Defendant Niagara Falls
  13                  Water Board.

   14                 JEFFREY C. STRAVINO, ESQ.,
                      Appearing for Defendant Conestoga-Rovers.
  15
                      NELSON PEREL, ESQ.,
   16                 and RUSSELL EGGERT, ESQ.,
                      Appearing for Defendant Cecos International.
   17
                      PATRICIA S. CICCARELLI, ESQ.,
   1S                 Appearing for Defendant Gross PHC, LLC.

   19                 JEFFREY D. SCHULMAN, ESQ.,
                      Appearing for Defendant OP-Tech.
  20
                      ROBERT E. KNOER, ESQ.,
   21                 Appearing for Defendant Roy's Plumbing, Inc.

  22                  BRIAN SUTTER, ESQ.,
                      Appearing for Defendant Scott Lawn Yard, Inc.
   23
                      DAVID R. ADAMS, ESQ.,
   24                 Appearing for Defendant Sevenson.

   25



                               LISA A. MULLANE
                       OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 9 of 49
                                                                    3

    1                 THE CLERK:    Index number 146816, Abbo-Bradley

    2       et al, versus City of Niagara Falls, Niagara Falls Water

   3        Board, et al.

    4                 Please note your appearances for the record,

    5       beginning with Plaintiffs' attorneys.

   6                  MR. MACK:     Morning, your Honor.   William Mack

    7       from Phillips and Paolicelli for the Plaintiffs.

    8                 MR. BARR:    Paul Barr with Fanizzi and Barr for

   9        the Plaintiffs.

   10                 MS. MORRIS:    Christen Morris for the

   11       Plaintiffs.

   12                 MR. HOGAN:    Your Honor, for Defendants

  13        Occidental, Glenn Springs and Miller Springs, Kevin Hogan

   14       from Phillips Lytle.

  15                  MR. FLEMING:    Doug Fleming from Quinn Emanuel,

   16       also for Occidental, Glenn Springs and Miller Springs.

   17                 THE COURT:    Morning.

   18                 MR. EGGERT:    Morning, your Honor.    For the

   19       Defendant Cecos, Russ Eggert.

   20                 MR. PEREL:     Nelson Perel from Webster Szanyi

   21       for Cecos.

  22                  MR. KNOER:    Robert Knoer for Roy's Plumbing,

   23       Inc.

   24                 MR. SCHULMAN:    Jeff Schulman for Op-Tech

   25       Environmental.



                                 LISA A. MULLANE
                         OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 10 of 49
                                                                    4

    1                  MR. YOUNG:    Tony Young, Kleinfeld, Kaplan and

    2       Becker for Occidental, Miller Springs, Glenn Springs.

    3                  MS. BIRNBAUM:    Sheila Birnbaum, Quinn Emanuel

    4       for Oxy.

    5                  MS. CICCARELLI:    Patricia Ciccarelli for Gross

    6       PHC.

    7                  MR. ADAMS:    David Adams for Sevenson.

                       MR. SUTTER:   Brian Sutter for Scott Lawn.

    9                  MR. BAASE:    Jeff Baase, Niagara Falls Water

   10       Board.

   11                  MR. JANESE:    Doug Janese and Tom O'Donnell for

   12       the City of Niagara Falls.

   13                  MR. STRAVINO:     Jeff Stravino for Conestoga

   14       Rovers and Associates.

   15                  THE COURT:    Okay.   Let's deal with the most

   16       interesting aspect of this, first of all.     And before I

   17       even get there, I should say I'm glad that all of the

   18       out-of-town attorneys made it in.     I was really concerned

   19       Thursday and Friday, knowing that we were going to have

   20       some bad snow history and we did.     But it -- it cleared

   21       up.    God must like Love Canal'suits because it cleared up

   22       beautiful for counsel to drive in.      I hope you guys have

   23       a safe drive back.

   24                  But the most interesting aspect, I think, of

   25       this is the motions to dismiss the relief or the cause of



                                LISA A. MULLANE
                        OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 11 of 49
                                                                     5

            action dealing with the abatement relief.     And on that, I

    2       really do need some -- some argument.

    3                 You know, one thing, as you know, from --

    4       particularly attorneys from Buffalo who appear here more

    5       regularly, a lot of times I come out and have a decision

    6       already made.   And it may be frustrating to counsel.        But

    7       on this, I think I do need arguments as far as the

    8       abatement, request to dismiss those cause of actions.

    9                 And I guess I'll just pose these questions to

   10       -- to the Plaintiffs' side and see if you can respond

   11       and give me some guidance here.   Now, there's no question

   12       -- and I understand that there's -- there's two separate

   13       main issues or themes that run through this litigation;

   14       that is, the chronic exposure that occurred allegedly to

   15       the Plaintiffs over a period of time and the acute

   16       exposure that was related to that January 11 incident,

   17       okay.

   18                  Let's put off the January 11 incident for the

   19       time being and deal just with the chronic exposure

   20       issue.   Now, as I understand it with the chronic

   21       exposure, the Plaintiffs are claiming that since, really,

   22       the first toxic waste was put into the Love Canal and

   23       when it was sealed and when it started to migrate, that

   24       harm and that -- that wrong is continuing to today and

   25       that's what's causing the chronic exposure.     Right?



                                LISA A. MULLANE
                        OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 12 of 49
                                                                   6

    1                  MR. MACK:    That's correct, your Honor.   That's

    2       our position today.

    3                  THE COURT:   All right.   So, when I -- and I

    4       think I -- I posed this question -- in fact, I think I

    5       have it, yes, here I do, I think I posed this last time,

    6       at the end of the last time we were here.     I said how am

    7       I to provide for an order on the abatement claim?      Are

    8       not EPA and DEC necessary parties?     That's where I came

    9       -- right away my thought process, how can I do this

   10       abatement ruling without the EPA and DEC being here and

   11       without it being in the federal court, since they were

   12       the -- the court where the order -- the consent judgment

   13       came down? It seems to me it should be there.

   14                  Just for my own, you know, interest, why did

   15        you oppose the defense request to move it there?     What

   16       was the tactical advantage?

   17                  MR. MACK:    Well, your Honor, when we filed this

   18       litigation, we made certain tactical determinations and

    19       we --

   20                  THE COURT:    That's why I'm asking, what was the

   21        tactical consideration that you wouldn't want it to be in

   22        federal court?

   23                  MR. MACK:    Because this is a state court tort

   24        action.   And we felt our clients' interests would be best

   25        served before your Honor and before the Supreme Court of



                                LISA A. MULLANE
                        OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 13 of 49

            the State of New York.

    2                 THE COURT:    Okay.   But --

    3                 MR. MACK:    We don't feel there are any federal

    4       issues here whatsoever.     And we felt the federal court

    5       was an inappropriate forum even for us to bring the case

    6       there in the first place.

    7                 THE COURT:    Okay.   But what about the abatement

    8       relief?   If -- as I just, you know, set forth to you, the

    9       real gravamen of your complaint is that -- is this toxic

   10       waste is continuing to migrate from the Love Canal into

   11       your -- your homes, your clients' homes and causing

   12       damage.   That's the nature of your complaint.

   13                  And I -- and I got it when I read your

   14       answering papers saying you misunderstand.     By the way,

   15       you could be a great appellate court because that's what

   16       they always say, you people misunderstand.     You say we

   17       just want it abated in our homes.

   18                 But if it's continuing to migrate, won't it

   19       continue to migrate?     Wouldn't you have to abate it,

   20       like, constantly?     Wouldn't -- what are    are you

   21       suggesting independent containment systems around every

   22       individual home in and around the Love Canal

   23       neighborhood?

   24                  MR. MACK:    Well, your Honor, I don't think as

   25       we sit here today on a motion'to dismiss that we can know



                                LISA A. MULLANE
                        OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 14 of 49
                                                                   8

    1       what type of abatement and -- well, I'll use the word

    2       remediation of our clients' homes and properties will be

    3       sufficient to protect them from the -- in the future.

    4                  THE COURT:    If I can cut you off there, because

    5       this is oral argument, doesn't that mean by necessity

    6       that it might very well be the containment that would

    7       involve an alteration of the consent judgment and involve

    8       EPA by its very nature?     If you don't know, then it could

    9       possibly involve EPA and the consent judgment.

   10                  MR. MACK:    Well, I think, your. Honor, in that

   11       -- if that were the case, and I -- I think it's equally

   12       likely if not more so that remediation and protection can

   13       be achieved through some cleansing or cleaning of the

   14       Plaintiffs' homes in particular.     Accepting for purposes

   15       of this argument your hypothetical --

   16                  THE COURT:    Well, isn't that just damages? I

   17        mean, can't you very well say, listen, we have our --

   18       we're going to call our next witness and our next witness

   19       is a expert in environmental clean-up.     And -- and this

   20       person comes on the stand and you have him testify to the

   21       fact that it's going to take a certain procedure and

   22       certain operations and construction, remediation in a

   23       client's home in order to purify it, if you would,

   24       cleanse it from the contamination and stop it from

   25       happening again at that location, whether it's valves,



                                LISA A. MULLANE
                        OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 15 of 49
                                                                    9

            check valves on sewer systems or I don't know what it

    2       would be.    Again, we're not in that area.     And that could

    3       be related to a dollar figure, dollars and cents, right?

    4                   MR. MACK:    It could.   But your Honor, we don't

    5       think that our clients should have to undertake the

    6       responsibility to clean their homes of something they

    7       didn't put there in the first place.

                        THE COURT:    Well, but your -- your -- your

    9       complaint speaks to the distress that is -- is afforded

   10       all of these Plaintiffs because the government just

   11       doesn't get it right.      They're continuing to provide for

   12       this migration of toxic waste.       They misinformed and lied

   13       to these people.    And now you're going to want them to

   14       come into their homes and construct some type of

   15       containment system or remediation project in the home?

   16                   I -- do they really -- is that really a way of

   17        handling these suits?

   18                   MR. MACK:    Well, I think that the precise way

   19       that the homes can be sufficiently abated will become

   20       clear as the litigation proceeds and as we hear expert

   21       testimony.    And to the extent your Honor seems to be

   22       concerned about the presence of the EPA or the DEC --

   23                   THE COURT:    Well, there is a consent judgment.

   24                   MR. MACK:    Yes.

   25                   THE COURT:    And -- and one of the -- the part



                                 LISA A. MULLANE
                         OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 16 of 49
                                                                    10

            -- a number of the parties here are parties to that

    2       consent judgment.

    3                  MR. MACK:    Yes.   And -- and to the extent that

    4       the involvement of the EPA or DEC would be implicated by

    5       the, you know, appropriate abatement of our clients'

    6       homes, that may very well be beyond the jurisdiction of

    7       this Court and we're not asking the Court to go there.

    8                  THE COURT:    Well, that's the -- that's the --

    9       that's right -- we're there.     That's the million dollar

   10       answer.

   11                  MR. MACK:    But that's --

   12                  THE COURT:    It's beyond the jurisdiction of

   13       this Court.

   14                  MR. MACK:    And that's why we made that

   15       concession in our papers and we're not asking the Court

   16       to go there.   If -- if the DEC and the EPA decide, and we

   17       think they should, to take a look at the containment

   18       system as a matter of their public obligations to protect

   19       the community that they're charged with doing, that's

   20       something that they should do.

   21                  You know, I think we've conceded in our papers

   22       we can't force them to do that here in this court and

   23       that's not what we're asking for.       We're merely asking

   24       for our clients' homes to be cleaned.

   25                  THE COURT:    Well, you're asking for the



                                LISA A. MULLANE
                        OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 17 of 49
                                                                    11

    1       Defendants here to abate the nuisance, the migration.

    2       And it may very well throw them into conflict with a

    3       consent judgment that is in existence and is a reality.

    4       That's why it should be in a location that can deal with

            it effectively.

    6                  And I know -- you know, I wonder why Judge

    7       Curtin would not keep it.     Then as I read his decision,

    8       the one particular part where -- let me see if I can find

    9       it quickly.    Even -- page sixteen of his decision:   In

   10       any event, as discussed, CERCLA does not completely

   11       preempt Plaintiffs' nuisance or trespass claims or

   12       otherwise foreclose Plaintiffs from relying on common law

   13       theories for the relief they seek.    He's saying money

   14       damages.   You can get money damages.    You can deal with

    15      this.

   16                  There's no indication that EPA is unhappy with

   17       the containment system.     It's working properly.   This

   18       federal defense, as he calls it, can be raised to deal

   19        with the state law claims.    So, you know, but if I'm

   20       wrong, if the Plaintiffs are correct, then money damages

   21       can deal with this.

   22                  So, why do we need an equitable relief stated?

   23        Why do we even need it?    Why don't we just strike it? If

   24        you want -- if you can prove your damages, you should

   25        prove them and get -- get your -- your damages in money



                                  LISA A. MULLANE
                          OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 18 of 49
                                                                       12

     1       form.

     2                   MR. MACK:    Well, your Honor, in that

     3      circumstance -- one problem that comes to mind with that

     4      circumstance is that our clients are merely private

     5      citizens who may not have the technical wherewithal to

    6        receive an amount of money damages and then know what to

    7        do with it in order to make their homes safe.        Whereas

    8        the Defendants, many of them possess a lot of technical

     9       know-how.    And if -- if, you know, they're forced to

   10        render our clients's home safe, then they're in a much

   11        better position to do this than we are.      That's -- that's

   12        why money damages would be insufficient.

   13                    THE COURT:   But your complaint goes paragraph

   14        and paragraph indicating that the problem is the

   15        containment system, is a continuous migration of toxic

    16       waste from the Love Canal.     Paragraph ninety:     Defendants

    17       were also otherwise negligent in the design,

    18       implementation and construction of infrastructure in

   19        connection with the Love Canal remediation.

   20                    Paragraph ninety-seven:   Thus, upon information

    21       and belief, the remediation program did not prevent the

   22        toxins within the -- within the Love Canal containment

   23        area from spreading throughout the Love Canal

   24        neighborhood from the time of its inception up to and

   25        including the present day, right now as we speak.        If



                                  LISA A. MULLANE
                          OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 19 of 49
                                                                   13

    1        you're right, they're continuing to provide for migration

    2       into the neighborhood.

    3                  One twenty-five:   Love Canal toxins should not

    4        have been present in the area sewer lines to begin with,

    5        particularly because -- and then going down to

    6       subparagraph two -- Defendant should have discharged

    7       their duties to adequately remediate and/or contain such

             materials within the Love Canal containment area from the

    9       time of the original Love Canal clean-up and continuing

   10       to the present date.

   11                  Paragraph one thirty-eight and one

   12        thirty-nine:   Although both state and federal authorities

   13       ordered the Love Canal area to be environmentally

   14        remediated, at present times the toxins that Defendant

   15       Occidental slash Hooker wrongfully dumped on the site

   16       continue to escape from the Love Canal containment area

   17        and systemically invade the adjacent neighborhoods,

   18       including the homes of Plaintiffs.

   19                  The original Love Canal remediation thus was

   20       insufficient and/or negligently performed by Defendants

   21        insofar as such remediation did not prevent the continued

   22       escape of chemicals from the site.    Everything in your

   23       complaint points to the failure of the containment

   24        system, which is part of the consent judgment and which

   25       this Court really, as you just indicated earlier, does



                                LISA A. MULLANE
                        OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 20 of 49
                                                                     14

    1       not have jurisdiction over.

    2                  Why should we deal with that part or that

    3       relief sought in this Court?

    4                  MR. MACK:    Well --

    5                  THE COURT:    Get thee to federal court.

    6                  MR. MACK:    Well, your Honor, again, the -- the

    7       provisions in paragraphs from the first amended complaint

    8       that the Court has referred to are -- are meant to

    9       illustrate the'systemic ongoing problem in this community

   10       going to the public health.       And, you know, yet at the

   11       same time, again, there's no specific request in the

   12       complaint for any modification to that containment

   13       system, whatever we think about it.       We don't think it

   14        works, but we're not asking you to do anything.

    15                 THE COURT:    You asked for abatement of the

   16        nuisance -- of the nuisance.

   17                  MR. MACK:    Of our clients' homes, which has

   18        nothing to do with the containment.

    19                 THE COURT:    It doesn't say that.    I can read

   20        your complaint here.    Addendum clause -- and I believe

   21        that -- Mr. Hogan, do you have it at your fingertips?

   22                  MR. HOGAN:    Well, Judge, it's found in a

   23        variety of places, but I don't think it's necessarily in

   24        the addendum clause.

   25                  THE COURT:    I'll get it quickly here.



                                LISA A. MULLANE
                        OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 21 of 49
                                                                      15

                        MR. HOGAN:   You're --

    2                   MR. FLEMING:   Paragraph six, your Honor --

    3                  THE COURT:    I'm trying to find the actual --

    4                   MR. FLEMING:    -- states an abatement with

    5        contamination within, around and under their properties.

    6       Paragraph one sixty-nine G alleges that the Defendants

    7        were negligent for taking no action to abate or otherwise

    8        stop the pollution and contamination of the surrounding

    9        area.

   10                  It seems to me Plaintiffs can't have it both

   11        ways.   They can't come in and complain that the entire

    12       landfill containment system is failing and then say,

   13        well, you know what, we really only want an abatement of

   14        our property.   I mean, if their whole claim, the whole

    15       premise of their case is that -- of this chronic exposure

   16        case is that the source is coming from the Love Canal

    17       containment, how can you abate their property only?

   18                  THE COURT:    You, of course, are saying it more

   19        eloquently than me.     I found the part of the addendum

   20        clause saying each of the Plaintiffs separately demands

   21        equitable relief in the form of the establishment of a

   22        fund or trust to appropriately achieve such medical

   23        surveillance.   Okay, fine, abatement and study.    And

   24        there's no limitation on that request for abatement.

   25                   MR. FLEMING:    That's right, your Honor.     Again,



                                LISA A. MULLANE
                        OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 22 of 49
                                                                      16

    1       it's very curious that Plaintiffs make these sensational

    2       charges in this case, in the press.     And if they're going

    3       to come in and claim that the Love Canal containment

    4       system is failing --

    5                  THE COURT:   Which they have factually.

    6                  MR. FLEMING:    -- causing an ongoing public

    7       health catastrophy in the neighborhood of tens of

    8       thousands of people, why is it they don't want the EPA

    9       here to deal with that claim?     Why is it?   And you

   10       haven't heard an answer to that question.      I had my

   11       suspicions about it.    But the EPA needs to be here if

   12       they're going to make those kinds of claims and I think

   13       your Honor is exactly correct.

   14                  THE COURT:     They need to be involved.

   15                  MR. FLEMING:    Correct.

   16                  THE COURT:     They don't need to be here.

   17                  MR. FLEMING:    They can't be here.   They need to

   18       go to federal court.      They need to be in these

   19       proceedings.

   20                  MR. MACK:    Your Honor, the EPA is fully aware

   21       of what's going on here and of the allegations that we've

   22        made.   And it's incumbent upon them to act, should they

   23       choose to do so, in -- in furtherance of their duties

   24       toward the public health.      We think they should.

   25                   The -- and the other point I'd like to make,



                                 LISA A. MULLANE
                         OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 23 of 49
                                                                       17

    1       Judge, is that indeed I think if we were to drill down on

    2       the -- the -- what is this, the ROD, it -- it certainly

    3       is the case that much of what we're dealing with here is

    4       beyond the ROD.      I don't have precise citations for you

    5       here as we stand here today.      But

    6                    THE COURT:   Well, you know, I think it's self

    7       evident that -- how I feel about that.        So, Mr. Hogan,

    8       your motion -- and the other parties, the motion is

    9       granted to the extent of striking.         And I'm going to try

   10       to be a little precise in this language.        Maybe you can

   11       draft it up better.       Because I know there will be a

   12       dispute over the order, unfortunately.

   13                    But motion is granted to the extent of striking

   14       the request of the equitable relief of abatement.         In any

   15       other respects, the motions in that area are denied.

   16                    Okay.   All right.   Now, while we're dealing

   17        with this, no -- no objection to the loss of consortium

   18       claim of minor child, not recognized in the state.         The

   19        loss of consortium claims for the minor child -- minor

   20       child.

   21                    MR. MACK:    Non-pecuniary.

   22                    THE COURT:    Well, any consortium claim.     when

   23        you say non-pecuniary, what do you mean?

   24                    MR. MACK:    I'm talking about pecuniary loss of

   25        services.



                                  LISA A. MULLANE
                          OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 24 of 49
                                                                      18

     1                 THE COURT:    Yes.

    2                  MR. MACK:    Yeah.

    3                  THE COURT:    Yeah.    The lost consortium claim is

    4       -- is -- is not recognized in the state, you would

    5       concede that.

    6                  MR. MACK:    We do, your Honor.

     7                 THE COURT:    Okay.    So, that, as well, is

    8       granted.

    9                  Okay.    Now, let's with that -- I think, Mr.

   10       Hogan, that expresses your full request, right? Cecos has

   11        some additional, we'll deal with that in a while.

    12                 MR. HOGAN:    No, there was more to our motion.

   13                  THE COURT:    What else?

   14                  MR. HOGAN:    Our motion also sought to dismiss

    15       the complaint.    The lost consortium portion was the last

   16        of the, say, four or five --

   17                  THE COURT:    Well, that's granted.

   18                  MR. HOGAN:    -- grounds.    We sought from the

    19       Court the dismissal of the complaint for its failure to

   20        include allegations that specifically advise each

    21       Defendant of the harmful or negligent conduct.

    22                 THE COURT:    That's why I denied that.    I think

    23       it's sufficient.    You know what they're claiming.      You

   24        know what their claim is.       Certainly in regard to the

    25       acute exposure, they're saying on January 11th --



                                LISA A. MULLANE
                        OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 25 of 49
                                                                    19

             although I wonder about that.   What exactly happened when

    2        the sewer work was being performed?   Did substances ooze

     3       up and spill out and go running down the street?

    4                   MR. HOGAN:   Well, their complaint contains some

    5        allegations of that type.    To give you just --

    6                   THE COURT:   Well, then, you know what they're

     7       talking about.

    8                   MR. HOGAN:   Well, that's right, Judge.    To give

    9        you some history here, this lawsuit commenced with a

   10        complaint that only contained the acute exposure claims

    11       related to that.

   12                   THE COURT:   I understand that.

    13                  MR. HOGAN:   And there was no motion to

    14       dismiss.   And then after some new counsel were

    15       substituted, a motion for leave to amend to raise the

    16       chronic claims was added.    And it's in the face of that

    17       that the motion to dismiss is brought.

    18                  And the motion to dismiss is really targeting

    19       the lumping together.    Remember we went from four

    20       Defendants to fifteen Defendants and from a two-month

    21       period of conduct to a four or five-decade period of

    22       conduct, without any allegations identifying Glenn

    23       Springs, what did you do wrong.    In fact, there's only

    24       two allegations that refer to Glenn Springs, its

    25       corporate affiliation and its assumption of the



                                 LISA A. MULLANE
                         OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 26 of 49
                                                                    20

            monitoring obligations.

    2                   THE COURT:   Mr. Hogan, as I sit here now, how

    3       do I know that they're not correct, even though they

    4       won't go to federal court and litigate it, that the

    5       containment system as designed and implemented and

    6       monitored is not ineffective?     How do I know that?

    7                   MR. HOGAN:   And they have a right to come here

    8       and prove it.    And you and I and I don't think anyone

    9       else here knows whether they will be able to do that or

   10       not.

   11                   What we have the right to, though, is a better

   12       pled complaint, a complaint that says Glenn Springs, this

   13        is what you did, Cecos, this is what you did, Sevenson,

   14        this is what you did.    But not one that says it's -- it's

   15        a res ipsa loquitur-esque, we claim the landfill is

   16        failing.   We claim to have been exposed and we've

   17        identified fifteen Defendants.    But we are stopping short

   18        of identifying what each Defendant has done wrong.

    19                  THE COURT:   Well, as far as your corporate

    20       entities who have been around longer than God, you know,

    21       you -- it's not a problem.

    22                  MR. HOGAN:   Only -- and you know, to the extent

    23       that the complaint contains an allegation that Occidental

    24       disposed of waste in that landfill in the forties and

    25       fifties, I'm not saying that those allegations are



                                 LISA A. MULLANE
                         OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 27 of 49
                                                                      21

     1      insufficient.    But that's the only Defendant of the

    2       fifteen that has an actual allegation of harm

    3                   THE COURT:    Well, I agree with you as far as

    4       the chronic.

    5                   MR. HOGAN:    -- or harmful conduct.

    6                   THE COURT:    Let's deal with Scott Lawn.    Let's

    7        deal with Scott Lawn Yard.

    8                   Was Scott Lawn involved with the chronic

    9       exposure?    Weren't they just involved in the sewer?

   10        Shouldn't they be involved only purely, solely on the

   11        acute case?    What are they doing here for chronic?     Scott

   12        Lawn didn't dump any toxic waste in there, did you, sir?

   13                   MR. SUTTER:    No, your Honor.

   14                   THE COURT:    You weren't involved with the

   15        construction of the containment system, were you?

   16                   MR. SUTTER:    And also, the allegation --

   17                   THE COURT:    Were you?

   18                   MR. SUTTER:    No.

   19                   THE COURT:    Were you a party to the consent

    20       judgment that provided for the containment system?

    21                  MR. SUTTER:    No, sir.

   22                   THE COURT:    Do you monitor the waste that's

    23       taken annually or how -- periodically that's taken from

   24        that?

   25                   MR. SUTTER:    No, sir.



                                 LISA A. MULLANE
                         OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 28 of 49
                                                                      22

                        THE COURT:   Why don't you clean it up and sav

    2       we're looking at Scott Lawn purely and simply in regard

    3       to the acute exposure?

    4                   MR. MACK:    Well, your Honor, I think that the

    5       complaint is clear.      Our allegation, we specifically say

    6       in the complaint using Scott Lawn and Yard as an example,

    7       Scott Lawn and Yard was involved in the -- I'm not going

    8        to quote it properly, but in the, you know, remediation

    9        of the 2011 event or something like that.       And it's clear

   10        from the face of the complaint what their involvement

   11        is.   And we're looking to them for that conduct.

    12                  THE COURT:    So, you're saying you're only

   13        looking at them for the acute incident -- instance.

   14                   MR. MACK:    Yeah, I think the complaint is clear

   15        on that.

   16                   THE COURT:    Well, that's -- and that's why I

   17        didn't take it, Mr. Hogan, is it -- could there be a

    18       better complaint? I mean, somebody can say it's -- I

    19       wouldn't say it -- but unartfully drawn.      It could be

   20        drawn a little better.     That's why I avoid written

    21       decisions, so that people can't say the same thing about

    22       me.

    23                  I mean, come on.    It's okay.   It tells you what

    24       it's about.     I can figure it out.   Scott Lawn, you know,

    25       you guys were involved with the sewer work.       If there was



                                   LISA A. MULLANE
                           OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 29 of 49
                                                                     23

    1       an acute exposure, I -- I would love to know about that.

    2                 Did things come bubbling up out of the ground

    3       and go running down the street?       You were shaking your

    4       head before.   Is that what happened?

    5                 MR. MACK:     Yes, your Honor.

    6                 THE COURT:     What was in this ground?    What was

    7          is it under some force that it came bubbling up?       I

    8       cannot picture it.

    9                 MR. HOGAN:     From      prom twenty feet below.

   10                 THE COURT:     Did it?

   11                  MS. MORRIS:    Yes.

   12                  MR. MACK:    Yes, Judge.

   13                  THE COURT:    They say yes.

   14                  MR. HOGAN:    I don't think so.

   15                  MR. SUTTER:    Judge, if I may, the complaint

   16       also alleges that my clients misrepresented the nature of

   17        the toxins in the Love canal.      Come on.   It says that as

   18       a result of my --

   19                  THE COURT:     well, wait a minute.    They didn't

   20       do that, did they?

   21                  MR. MACK:     Your Honor, I -- what -- what

   22        paragraph is counsel referring to?

   23                  MR. HOGAN:     There are six actual paragraphs

   24        where no single Defendant is identified and instead the

   25        term Defendants is used --



                                LISA A. MULLANE
                        OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 30 of 49
                                                                         24

     1                 THE COURT:     Defendants.

     2                 MR. HOGAN:     -- six times.   The complaint refers

     3       to fraud, false statements, misrepresentation.       Now,

     4       granted, this is a special aspect of the motion because

     5       of 3016 B, but it's an example.       This goes beyond just

     6       the inartful pleading.     And the CPLR insists on an even

     7       higher standard.

     8                 THE COURT:     But I figure we could always flesh

    9        that out post depositions.

   10                  MR. SUTTER:     But, Judge, here's why it

   11        matters --

    12                 THE COURT:      I would hope you guys would flesh

   13        that out in the normal life of a lawsuit.

   14                  MR. SUTTER:     But --

   15                     MR. MACK:   This is what bill of particulars are

   16        for, in our opinion.     We're fully prepared to respond

   17        promptly for requests for BPs.

   18                  MR. SUTTER:     Here's where it matters, Judge.

   19        Apparently, there have been maybe eleven hundred notices

   20        of claim filed in this case.       Is my client going to get

    21       sued eleven hundred times?     And all of those clients, all

   22        of those Plaintiffs are going to claim that my client

   23        misrepresented to them what was in the Love Canal?          It --

   24        it just can't be alleged in good faith.       It can't be.

   25                  THE COURT:     From what I hear here eventually,



                                  LISA A. MULLANE
                          OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 31 of 49
                                                                     25

            you know, you're going to have that relief.       I don't know

    2       if now is the time.     And for everybody across the board,

    3       I would hope, again, that you'could flesh that out.       Are

    4       you going to be served -- sued eleven hundred times for

    5       the acute exposure?     Maybe.

    6                  MR. SUTTER:   But the thing is, Judge, I think

    7       that as -- I think the complaints have to make good faith

    8       allegations.   For example, of the eleven hundred, how

    9       many of them are within I don't know what distance from

   10       this pipeline project we were involved in?     I mean, they

   11       make claims in here that the -- the Plaintiffs have

   12       suffered birth defects as a result of the -- how many of

   13       them were born since 2011?

   14                  THE COURT:    Well, they can't be -- put that

   15       into a pleading, the pleading would be --

   16                  MR. SUTTER:    But you can allege --

   17                  THE COURT:    -- huge.

   18                  MR. SUTTER:    But you can allege what each

   19       Defendant did and that's all we're asking for, rather

   20       than lumping us with Mr. Hogan's clients.

   21                  MR. HOGAN:    Judge, one other point.

   22                  THE COURT:    How quickly friends drop off.

   23                  MR. HOGAN:    You don't see him sitting up here

   24       with me.

   25                  MR. SUTTER:    Casting no aspersions.



                                LISA A. MULLANE
                        OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 32 of 49
                                                                    26

                       MR. HOGAN:   But the bill of particulars point

    2       is one that the legislature sought to differentiate

            between misrepresentations and fraud and all of the other

    4       complaints that the Defendants have -- have raised.     The

    5       Defendants raise the complaint that they lumped all the

    6       Plaintiffs together and we don't know whether only one or

    7       all the Plaintiffs or some number in between has actually

    8       incurred any injury.    We don't know what any of the

    9       conduct of the Defendants specifically was that was

   10       negligent.    We don't know when, how or where any

   11       Plaintiff was exposed.

   12                  But putting those aside, the legislature

   13       probably agreed with Mr. Mack about his point about at

   14       some point, Defendants, a bill of particulars is how

   15       you'r'e going to flesh out the additional detail.

   16                  THE COURT:   Exactly.

   17                  MR. HOGAN:   But the legislature said but

   18       misrepresentation and fraud is a different species.      And

   19       in that case, the bill of particulars isn't enough.

   20       We're going to -- we're going to -- that's a special,

   21       special kind of pleading.

   22                  THE COURT:    Okay.   What about it, Mr. Mack?    If

   23        I were to grant that relief, all you have to do is draw a

   24       new pleading   and maybe do it a little more carefully to

   25       exclude people like Roy's Plumbing, Scott Lawn.      Who else



                                 LISA A. MULLANE
                         OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 33 of 49
                                                                       27

    1       was involved only in the acute exposure?

    2                 MS. CICCARELLI:    Your Honor, actually, if I

    3       could be heard, and I will be very brief.

                       THE COURT:   Who do you represent again?

    5                 MS. CICCARELLI:    I have Gross PHC.    So, I         I

    6       agree with everything Kevin said and everything Brian

    7       said.   And I think the allegations as against my client

    8       really speak the loudest to the fact that the complaint

            does not tell any of us what. we did wrong.

   10                  Gross PHC, your Honor, did not exist at the

   11       time of the 2011 remediation project.     I added the

   12       documents that your Honor --

   13                  THE COURT:   Stop right there.   Doesn't that by

   14       itself speak to the fact that they should be clearly told

   15       that they're only involved -- how were you involved in

   16       the acute case?

   17                  MS. CICCARELLI:   Well, I could not possibly

   18       have been.   I mean, I think I can represent that to the

   19       Court, just as I -- again, I didn't exist.       There's

   20       allegations as to the 2011 project, I didn't exist.

   21                  And then with respect to presently sewer --

   22       there's an allegation that certain companies presently

   23       service the homes in the Love Canal area, so I may or may

   24       not fit in there.   But I have no idea.     How would I know

   25       that?



                                 LISA A. MULLANE
                         OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 34 of 49
                                                                       28

    1                 I don't know that with these particular

    2       Plaintiffs my client serviced their homes.         And I think

    3       that is an absolute needed piece of information because

    4       you cannot drag us through eleven hundred lawsuits if we

    5       only serviced maybe two homes.

    6                 THE COURT:    Okay.    And there are other hands in

    7       regard to only the acute.       Who do we have?

    S                 MR. HAASE:    Your Honor, the water board didn't

    9       exist.

   10                  THE COURT:   We're going to get to the water

   11       board.   The water board has its own separate motion.

   12       We'll get to the water board.

   13                  MR. BAASE:   But for purposes of this motion,

   14       your Honor, the water board didn't exist prior to 2002.

   15                  THE COURT:   I realize it didn't.      Yeah.   And --

   16       and, you know, of course we've had so many water board

   17       lawsuits over the years and I know by itself the

   18       originating language between the city and the water

   19       board, there was a lot of language that's been well

   20       litigated in regard to responsibilities and ownership for

   21       prior alleged torts and negligent claims.         I don't know

   22       how that even frames into this.

   23                  MR. HAASE:   Those are all issues that we will

   24       probably get to at some point in this case, Judge.

   25                  THE COURT:   Okay.     So, I know that's very



                                LISA A. MULLANE
                        OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 35 of 49
                                                                     29

    1       complicated.    Hut I know -- when I first read, when I

    2       first picked it up and looked at the title, I said the

    3       water board didn't even exist.

    4                   Who else was involved in only the acute?

    5                   MR. SCHULMAN:   Op-Tech Environmental.

    6                   THE COURT:   Okay.   Shouldn't they be -- you

    7       know, shouldn't there be a pleading that -- that -- I

    8       know it takes a little bit more time, but it's honest,

    9       it's truthful.    I mean, they weren't involved in the

   10       chronic exposure.   How could they be?

   11                   How was Roy's Plumbing?   I mean, if you -- the

   12       only way you can make it any worse is if it was Bob's

   13       Plumbing.   How's Roy's Plumbing involved in the Love

   14       Canal chronic exposure?

   15                   MR. MACK:    Well, your Honor, Roy's and Gross,

   16       to use your examples, Judge, we believe were involved in

   17       an ongoing basis on work in the area.      So, I can't say as

   18       we stand here today that their only involvement was

   19       relating to the January release of chemicals.        And I

   20       can't know what these Defendants were doing operationally

   21       and technically.

   22                   THE COURT:   Well, then they're right.    Because

   23       they don't know what to defend against.

   24                   MR. KNOER:   Your Honor, this is the first I'm

   25       hearing this might be a possibility.      That shows the



                                 LISA A. MULLANE
                         OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 36 of 49
                                                                     30

    1       reason why we need this.

    2                 THE COURT:    One second.     Just think of what you

    3       said.   We think that they were doing other work in the

    4       area.   Where?   What type of work?

    5                  MR. MACK:    It says it --

    6                 THE COURT:    Wait a Minute.    What type of work?

    7       At some other project on the other side of town?

    8                  MR. MACK:    No, your Honor.

    9                  THE COURT:   Working in this home putting in a

   10       sink?

   11                  MR. MACK:    Your Honor --

   12                  THE COURT:    Or cleaning out this drain over

   13       here?   You got to give them an opportunity to defend

   14       themselves.

   15                  MR. MACK:    Your Honor, I'm referring to what it

   16       says in the first amended complaint, which is work

   17       relating to the sewer remediation project.       It says that

   18       right in the complaint.

   19                  THE COURT:    Well, what part of it?    Are you

   20       talking about the annual -- the containment system?

   21                  MR. MACK:    That ultimately resulted in the

   22       January 2011 release of chemicals.       So, I'm not

   23       understanding the distinction you're making between

   24       you know, where you're drawing the line between chronic

   25       and acute.



                                 LISA A. MULLANE
                         OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 37 of 49
                                                                       31

                        THE COURT:    Where are you drawing the line

    2       between chronic and acute?

    3                   MR. MACK:    Well --

    4                   THE COURT:   Chronic means that there's ongoing

    5       contamination that's leaching from the system, migrating

    6       into the area.    And the acute exposure is the traumatic

    7       event that was caused by somebody opening up a sewer and

    8       allowing waste to flow everywhere and not cleaning it up

    9       properly.    It's very -- to me it's pretty simple.

   10                   If an acute exposure happened, I would think

   11       that there's liability here, okay.     If an acute exposure

   12       happened where contaminated waste, documented waste

   13       flowed into the neighborhood and was not properly

   14       cleaned, there's got to be some environmental impact.

   15       Has to be.

   16                   Now, but chronic, particularly when the -- the

   17       references in the -- in the Curtin decision indicates

   18       that EPA feels that the containment system is working

   19       just absolutely fine, terrific, and you haven't sued

   20       alleging differently.     So, I assume that Curtin is

   21       correct, as he normally is, by the way.     Maybe they're

   22       right.

   23                   I'm not issuing a decision other than the --

   24       the equitable claim, because I think that -- and the loss

   25       of consortium and we'll get to some of the municipal



                                 LISA A. MULLANE
                         OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 38 of 49
                                                                     32

    1       claims.   But as to all the other request for dismissals

    2       for failure to state, I reserve on that, okay.

    3                  So, I'll change from denial to reserve and I'l].

    4       take a look at those.

    5                  MR. HOGAN:    Thank you, Judge.

    6                  MR. SUTTER:    Thank you, your Honor.

    7                  MR. FLEMING:    Thank you, your Honor.

    8                  THE COURT:    With that let's shift gears a

    9       little bit.   That means I'm going to have to write, which

   10       is always very dangerous.     Let's switch and go to the

   11       city's motion.

   12                  MR. HOGAN:     Would you like us to let Tom and

   13       Jeff come up?

   14                  MR. JANESE:    Judge, I'm comfortable staying

   15       here.

   16                  THE COURT:    He's very comfortable there.    Let

   17       me -- the -- let's first of all put -- put aside the

   18       infants' claims, which are tolled by statute.       You got

   19       all the time in the world.      So, we're only dealing with

   20       the adult claims and their notice of claims.        And as I

   21       understand and as from my analysis, the notice of claims

   22       in regard to the acute exposure were timely.

   23                  MR. JANESE:    Yes, Judge, that's correct.

   24                  THE COURT:     And let's assume using the

   25       operation of the statute and when any harm was caused in



                                LISA A. MULLANE
                        OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 39 of 49
                                                                    33

    1       regard to the latent effect of the chronic exposure that

    2       I determine them to be timely.

    3                 MR, JANESE:    Okay.

    4                 THE COURT:    Okay.    You filed a notice of claim,

    5       or prior counsel did, there was a 50-H hearing scheduled,

    6       and Plaintiffs failed to appear.      Isn't that -- isn't

    7       that fatal, unless you have a real good reason?      I mean,

    8       it should be fatal.

    9                 I mean, now the -- the city has no right that

   10       the statute gives them, that the legislature carved out

   11       and said, listen, you can sue the king, but you're going

   12       to do it under our rules.       And part of the rules are you

   13       got to file the notice of claim and that they have a

   14       right to a 50-H hearing.     Isn't that fatal by and of

   15       itself?

   16                 MR. MACK:     Well, no, your Honor.    At this point

   17       the 50-H hearing has been previously litigated before

   18       Judge Murphy.    The City of Niagara Falls made a motion in

   19       that court on 50-H grounds, we opposed that motion.         Our

   20       predecessor counsel was involved in that portion of the

   21       litigation.     They made the motion, we opposed it.

   22                 THE COURT:     Is that true?

   23                 MR. JANESE:     It is, Judge.

   24                 THE COURT:     Well, then

   25                 MR. JANESE:     But Judge, this was in the



                               LISA A. MULLANE
                       OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 40 of 49
                                                                       34

    1       original complaint prior to this current complaint, the

    2       amended complaint.    And we sought to appeal that

            decision, Judge, and were stayed only because we went up

    4       to federal court and ended up back here.        So, in order to

            preserve it, we had to -- we had to --

    6                  THE COURT:      I'm not going to set aside a

    7       parallel court here.       I'm not going to come in -- I

            didn't ride in with the intent of overturning Judge

    9       Murphy's prior decisions in this lawsuit.

   10                  If he issued a decision in regard to the first

   11       complaint that was filed and did not buy your argument on

   12       50-H,   I don't know why he wouldn't, but I would have,

   13       and you're appealing it, then -- then the matter has been

   14       decided.   Follow through on your appeal.

   15                  MR. JANESE:      Okay.

   16                  THE COURT:      So, to that extent, I dismiss the

   17           your motion as being, you know, moot, really.

   18                    MR. JANESE:    Okay.

   19                  THE COURT:      Okay.    Let's bring up the water

   20       board now.    And Mr. Baase, why don't you         would you

   21       flesh out for me what exactly -- what -- you're claiming

   22       that it was premature, the filing?

   23                    MR. HAASE:    Your Honor, actually, I spoke with

   24       Mr. Mack a week or two ago.         We moved in the Pierini

   25       case.



                                  LISA A. MULLANE
                          OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 41 of 49
                                                                   35

    1                 THE COURT:   Yes, I got -- that's what I'm

    2       referring to.

                      MR. BAASE:   Yeah, 50-E and 50-I issues.     And I

    4       didn't get Bill's responding papers, so I called him up

    5       and asked about it4    There was a misunderstanding because

    6       some of the other Pierini motions, there was an agreement

    7       to put those motions off until we get a decision in

    8       Abbo-Bradley.   So, I think he thought that that was going

    9       to be heard -- this motion was going to be heard with

   10       those motions, so he didn't put in opposition.

   11                 THE COURT:    So, we're adjourning the Pierini

   12       motion.

   13                 MR. BAASE:   Yeah, I think we're adjourning all

   14       that.   And your Honor, we'd like to call and get a date.

   15                 THE COURT:    Before you leave make sure you stop

   16       up and talk to my clerk and get a date.

   17                 MR. MACK:    Mr. Baase and I had discussed this

   18       and we're going to be speaking about return dates and

   19       will coordinate with the Court.

   20                 THE COURT:   Okay.   So, does anybody else want

   21       to be heard, then?

   22                 So, let's -- let's just summarize this.      The --

   23       the equitable reliefs are -- are granted.    The other --

   24       the consortium claim is granted.    The -- all other issues

   25       outside of the sufficiency of the pleadings for all



                               LISA A. MULLANE
                       OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 42 of 49
                                                                        36

    1       parties --

    2                    MR. HOGAN:    Reserved.

    3                    THE COURT:       denied as to the sufficiency of

    4       the pleadings, I reserved on that.       Okay.

    5                    MR. EGGERT:    Your Honor, there is an issue with

    6       respect to Cecos.

    7                    THE COURT:    Yes.

    8                    MR. EGGERT:    Which is not the acute exposure,

    9       it's the chronic exposure.        Because the allegations

   10       against Cecos are that it was involved in an early phase

   11       in the 1978, '79 remediation of Love Canal.

   12                    And we've argued on two grounds, really.       The

   13       first is as a tactical decision, another tactical

   14       decision of the Plaintiffs made to get back into this

   15       court, in their remand papers they told Judge Curtin that

   16       they weren't challenging the construction, design or

   17       planning of that early remediation.

   18                    Well, that's Cecos' only involvement here.          So,

   19       if that's not in this case, neither is Cecos.

   20       Conversely, if it is in this case, then EPA should be.

   21       And we go right back to where we were forty-five minutes

   22       ago.

   23                    So, one way or the other, either we can't be in

   24       this court or we have to be in federal court because

   25       we're challenging the 1978 remediation.



                                  LISA A. MULLANE
                          OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 43 of 49
                                                                        37

                        THE COURT:    Okay.    And that was unclear to me.

    2       So, you -- Cecos was involved only in the design part of

    3       the containment system.

    4                   MR. EGGERT:    The construction.

    5                   THE COURT:     The construction.

    6                   MR. EGGERT:    Was -- was a construction

    7       contractor for some of the containment at the very south

    8       end of. Love Canal, the first phase.      It was an

    9       unsuccessful bidder for later phases.

   10                   THE COURT:    I'm sorry to hear that.     And

   11        weren't involved in the acute exposure.

   12                   MR. EGGERT:     No.

   13                   THE COURT:    Okay.    What do you have to say to

   14       that?

   15                   MR. MACK:     Well, your Honor, we don't know what

   16       operational conduct Cecos is responsible for as we stand

   17        here today.   The --    this --

   18                   THE COURT:     Can I stop you there?

   19                   MR. MACK:    Yes.

   20                   THE COURT:    But if he's correct and all they

   21        were involved in is the containment system and you're

   22       fighting challenging the containment system because you

   23       don't want to go to federal court for some reason, isn't

   24       he right?

   25                   MR. MACK:     No, Judge, because we're not



                                 LISA A. MULLANE
                         OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 44 of 49
                                                                      38

    1       attacking the containment system itself in this

    2       proceeding.    But that doesn't answer the question of

    3       whether there were certain operational failures that

    4       don't --

    5                   THE COURT:    With the containment system.

    6                   MR. MACK:    -- that don't go to the design

    7       implementation.    Cecos was also involved in the clean up

    8       of the sewers according to our investigation.

    9                   MR. EGGERT:    Well, that's news to Cecos.    If

   10       they want to allege that with specificity,      fine.
   11                   But we're talking     about Love Canal.   Nobody is

   12       writing on a blank slate here.       All you have to do is

   13       look at the public record and you can tell who did what

   14       pretty clearly.    If they want to claim that, fine.       We'll

   15       be seeking damages probably for bad-faith pleading.          But

   16       if they -- they can certainly allege that.       They

   17       haven't.

   18                   If you look at the complaint, Cecos is

   19       mentioned three times, all in conjunction with the 1978,

   20       '79 work.     Nothing else.   So, either we have to be out

   21       of here or EPA has to be here with us.       But either way,

   22       it can't stand the way it is now.

   23                   THE COURT:    Okay.    Anything in response to

   24       that, sir?

   25                   MR. MACK:     Merely to reiterate my prior



                                  LISA A. MULLANE
                          OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 45 of 49
                                                                      39

            position, your Honor.

    2                   THE COURT:    Okay.

    3                   MR. MACK:    That operational failures are and

    4       technical failures are different than attacking the

    5       design of the remediation itself.

    6                   THE COURT:    I'll reserve on yours, I'll give

    7       you a written decision on that.

    S                   MR. EGGERT:    Thank you, your Honor.

    9                   THE COURT:    Mr. Adams, you want to say

   10       something else?

   11                   MR. ADAMS:    Briefly, your Honor.

   12                   THE COURT:    You're uncommonly quiet.    I thought

   13       we were going to get out of here lucky, but no.

   14                   MR. ADAMS:    As Cocos rules, apparently so do

   15       Sevenson.    We had the same role they had.      We were a

   16       contractor.    We were shovels and --

   17                   THE COURT:    Well, contractor doing what?

   18                   MR. ADAMS:    In the original remediation, as

   19       were they.    We were involved      we did win some more

   20       bids, but we did the same thing.      We were involved in

   21       implementing the plan that was set forth by EPA and DEC.

   22       We were not involved in the design.      We were simply

   23       shovel and pick.    We went in and did the work we were

   24       told to do.

   25                    If they're not challenging the -- that the



                                 LISA A. MULLANE
                         OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 46 of 49
                                                                      40

    1       system was adequate, where are we in this?     We didn't

    2       have anything to do with the design.     All we did was

    3       implement what we were told to do.     We were a contractor.

                      MR. MACK:    And again,    their operational

    5       failures are -- are very much relevant to this case.           And

    6       Sevenson continues to be involved, my understanding is,

    7       to this day over the last --

    8                 THE COURT:    With what?    With what?

    9                 MR. MACK:    With --

   10                 THE COURT:    You see, that's the problem.

   11       You're saying they're involved to this day, then you drop

   12       it off there.   And the problem is involved with what?

   13       Involved with the construction activity, the sewer work

   14       that occurred on January 11?     Involved with the

   15       monitoring aspect of the containment system that you are

   16       not contesting?   Because if it's the -- if it's the

   17       latter, there's no cause of action against them.         If it's

   18       the former, there might be.

   19                 So, you can't just say they're still involved

   20       with operational aspects and leave it there.       You got to

   21       define what the operational aspects is.      And from what I

   22       understand from the Defendants, that's pretty much why

   23       they feel your pleadings are lacking and they're trying

   24       -- they're trying to convince me because they don't

   25       flesh out exactly what you're claiming.



                               LISA A. MULLANE
                       OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 47 of 49
                                                                     41

                      MR. MACK:     Your Honor, with respect to

    2       Sevenson, we believe this Defendant has been involved in

    3       remedial environmental activities at least over the last

    4       three years.    And you know, all these parties are

    5       involved in Love Canal work, many of them to this day.

    6       And we can't know as we stand here on a motion to

    7       dismiss, you know, your role was this, this other

    8       Defendant's role was that.

    9                 THE COURT:     But that's unfair.   Because what

   10       you're doing is you're causing the Defendants to go into

   11       a litigation and to bear the expense of this when you're

   12       not sure, you're just hunting.

   13                  MR. MACK:    But no, Judge, I'm forced.    When New

   14       York moved from joint and several liability to several

   15       liability, if I don't include somebody that has to be

   16       here, I have to stand here and defend an empty chair.

   17                  THE COURT:    Or you can do your work before

   18       suing people.

   19                  MR. MACK:    We did -- we did, Judge.     And that's

   20       -- you know, and if -- if there are Defendants that have

   21        valid arguments for why they shouldn't be here, they

   22        should call me and we'll talk about this and we don't

   23        we don't --

   24                  THE COURT:    Your phone will be very busy the

    25       next few days.



                                LISA A. MULLANE
                        OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 48 of 49
                                                                    42

                        MR. MACK:    Judge, we don't have any interest in

    2       having people here that don't belong here.       In fact,

    3       we've dismissed one Defendant and we're in the process of

    4       voluntarily dismissing a second Defendant because we had

    5       such conversations.

    6                   THE COURT:    Well, I'll give you thirty days

    7       before I issue a decision to clean up the stuff on your

            own.    Then I'll start issuing decisions.     How's that?

    9                   MR. PEREL:    Nelson Perel for Cecos.   I just

   10       point out there's no dispute Cecos's only involvement was

   11       in the early days.      Everybody knew about Cecos at the

   12       time.    Everybody knew about the early work.    You had all

   13       these lawsuits --

   14                  THE COURT:     You know what, I put yours off to

   15       the side because I couldn't figure it out.      That's why I

   16       really needed to take oral arguments.      I was saying to

   17       myself, why exactly are these guys in this?

   18                  MR. PEREL:     There were thousands of lawsuits

   19       brought in the eighties, nineties and early two thousands

   20       by Plaintiffs, sophisticated counsel.     They knew Cecos

   21       was out there.   Not a single lawsuit against Cecos.

   22                  THE COURT:    Try to clean it up.   If not, I'll

   23       issue a decision.    Anybody else needs to be heard?

   24                  MR. MACK:     Just to clarify, your Honor, we have

   25       thirty days to re-plead the complaint; is that what your



                                LISA A. MUtLANE
                        OFFICIAL SUPREME COURT REPORTER
Case 1:20-cv-00136-FPG-JJM Document 41-5 Filed 04/30/20 Page 49 of 49
                                                                      43

    1       order --

    2                  THE COURT:   Well, if you re-plead the

    3       complaint, I think everybody would be overjoyed.     Some

    4       would.   Some maybe wouldn't.   No.

    5                  MR. PEREL:   No, we want out, your Honor.

    6                  THE COURT:    Well, you may be out.   That's

    7       that's what re-pleading means, maybe refining it and

    8       sending the right people out the door.

    9                  You can do whatever you want to clean it up.        I

   10       would suggest you would.    You're a bright guy.    All

   11       right.

   12                  MR. MACK:    Thank you, Judge.

   13                  THE COURT:    We'll see you.

   14                  MR. HOGAN:    Judge, thanks very much.

   15                       (PROCEEDINGS CONCLUDED.)

   16                                  *    *

   17

   18

   19

   20       Certified to be a true and accurate transcript of the
            above-entitled matter.
   21

   22
                                   LISA A. MULLANE, RPR
   23                              Official Court Reporter

   24

   25



                                LISA A. MULLANE
                        OFFICIAL SUPREME COURT REPORTER
